DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Reasons for Allowance
Claims 1-2, 6-11 and 16-20are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A reception apparatus, comprising: 
a receiver configured to receive a digital broadcast signal via a first communication path using an IP (Internet Protocol) transmission system; and 
circuitry coupled to the receiver and configured to: 

wherein the first signaling information is service channel signaling including at least one of a user service description or a media presentation description provided in the service channel together with the at least one component of the audio components or the video components of the service channel; 
acquire second signaling information relating to characteristics of at least one service channel included in the broadcast content, 
wherein the second signaling information includes channel selection information including a baseband stream parameter, and is conveyed via low level signaling; and 
perform channel selection and acquire the component based on the first signaling information and the characteristics of the at least one service channel included in the second signaling information.


Regarding claims 10, 11 and 20, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2, 6-9, 16-19, these claims depend from one of claims 1 and 11 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.


/HARRY H KIM/           Primary Examiner, Art Unit 2411